DETAILED ACTION
Claims 1-20 were filed with the amendment dated 10/06/2022.
Claims 2-11 and 18-20 were previously withdrawn from examination.
Claims 1 and 12-17 are being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments overcome the previously set forth 35 USC 112b rejections.  
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive with respect to the 35 USC 102 rejection over U.S. Pat. Pub. No. 2007/0017524 (“Wilson”).
Applicant argues that Wilson does not teach or suggest that the high-pressure piston chamber is kept from communicating with the gas storage unit and communicates with the outside of the gas storage unit through the high-pressure exhaustion channel to avoid malfunction or even damage (see Remarks at page 2).  Applicant further argues that: “assuming the valve is inserted into a gas storage unit, the high-pressure exhaustion channel directly leads the high-pressure piston chamber to communicate with the gas storage unit” (Remarks at page 3).  Applicant is basing their arguments on an assumption.  
To the contrary, Wilson specifically teaches that the cavity (i.e., the high pressure piston chamber) containing the first spring 28 (see Fig. 2) is vented to the atmosphere via a first atmospheric vent. [0013]; see Figs. 1 and 2 showing location of vent 29 (i.e., high pressure exhaustion channel).  Because the chamber is vented to atmosphere, the chamber is kept from communicating with the gas storage unit and the chamber communicates with an outside of the valve tube assembly and the gas storage unit. 

    PNG
    media_image1.png
    895
    811
    media_image1.png
    Greyscale


 Therefore, Wilson does teach that the high-pressure piston chamber (chamber with 28) is adapted to be kept from communicating with the gas storage unit, and the high-pressure piston chamber communicates with an outside of the valve tube assembly through the high-pressure exhaustion channel (29).
With regard to the newly added limitation of: “for partially being mounted inside a gas storage unit”, the new limitation is a statement of intended use.  The phrase is a statement of intended use and the preamble and not given patentable weight (intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114).
Applicant further argues that claims 18-20 are directed to the elected species (see Remarks at page 3) and, therefore, should be rejoined.  The examiner respectfully disagrees, the claims require that the valve assembly has “a portion mounted inside the gas storage unit”. The valve assembly mounted inside the gas storage unit 90 (i.e., bottle) is part of the non-elected species in figures 4-7.  Therefore, the requirement is still deemed proper.
The rejection is made FINAL.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2007/0017524 (“Wilson”).
With regard to claim 1, Wilson discloses a pressure regulator (10).  The phrase “for partially being mounted inside a gas storage unit”, is intended use and in the preamble and not given patentable weight (intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114).  The pressure regulator is mounted to a gas storage unit (102) (see Fig. 6).
The pressure regulator comprising: 3a valve tube assembly (Figs. 1-2) having 4a gas inlet orifice (near 16, see annotated Fig. 2); 5a gas outlet orifice (near CP in Fig. 2; see annotated Fig. 2); 6a high pressure exhaustion channel (29; see annotated Fig. 2; see para [0013]); a high-pressure piston chamber (see annotated Fig. 2); adapted to be kept from communicating with the gas storage unit (102) and communicating with an outside of the valve tube assembly and of the gas storage unit through the high-pressure exhaustion channel (high pressure exhaustion channel 29 is vented to atmosphere (para [0013]). Therefore, the chamber is kept from communicating with the gas storage unit (102) (because atmosphere is not gas storage unit) and communicates with an outside of the valve tube assembly and the gas storage unit through the high-pressure exhaustion channel 29 because channel 29 goes to atmosphere, which is outside); 7an intermediate chamber (see annotated Fig. 2); 8a low-pressure chamber (see annotated Fig. 2) communicating with the gas 9outlet orifice (near CP) (see annotated Fig. 2), and selectively communicating with the intermediate chamber (see annotated Fig. 2); 10a low-pressure piston chamber (see annotated Fig. 2); 14a gas-input assembly (see annotated Fig. 2) disposed in the gas inlet orifice (see annotated Fig. 2) of the valve tube 15assembly; 16a first regulating assembly (12) disposed in the high-pressure piston 17chamber (see annotated Fig. 2) and the intermediate chamber (see annotated Fig. 2) of the valve tube assembly and adapted 18to reduce a gas pressure of a gas flowing through the first regulating assembly (para [0012; lines 10-15); 19and 20a second regulating assembly (14) disposed in the low-pressure piston 21chamber and the low-pressure chamber (see annotated Fig. 2) of the valve tube assembly and adapted 22to reduce a gas pressure of a gas flowing from the intermediate chamber into 23the second regulating assembly (see para [0012], lines 15-17).
 

    PNG
    media_image2.png
    895
    811
    media_image2.png
    Greyscale
  
Allowable Subject Matter
Claims 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “6an external tube; and 7an internal tube mounted within the external tube; 8the gas inlet orifice, the high-pressure piston chamber and the 9intermediate chamber are disposed in the internal tube in sequence; 10… 16 and the high-pressure exhaustion channel has 17a radial part communicating with the high-pressure piston 18chamber; and 19an axial opening formed through the external tube and 20communicating with an outside” in combination with the other limitations set forth in the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753